COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON APPELLEE’S
                            MOTION FOR EN BANC RECONSIDERATION

Appellate case name:       Jefferson County, Texas v. Ellarene Farris, Individually and as
                           Personal Representative of the Heirs and Estate of James Farris

Appellate case number:     01-17-00493-CV

Trial court case number: 2005-09580

Trial court:               11th District Court of Harris County

Date motion filed:         October 12, 2018

Party filing motion:       Appellee, Ellarene Farris, Individually and as Personal Representative
                           of the Heirs and Estate of James Farris

       The motion for reconsideration en banc is DENIED.

                                         PER CURIAM


En banc court consists of: Chief Justice Radack, and Justices Keyes, Higley, Lloyd, Goodman,
Landau, Hightower, and Countiss.

Justice Kelly not participating.


Date: February 12, 2019